In re Gehrig, Melvin M. Jr.; Gehrig, Natalie D.; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Calcasieu 14th Judicial District Court Div. “H” No. 96-3698; to the Court of Appeal, Third Circuit, No. CW99-0242.
Granted. The application is transferred to the Court of Appeal, Third Circuit, for consideration under its supervisory jurisdiction and for consolidation with the pending proceeding in that court entitled *2Melvin M. Gehrig et al. v. Elizabeth S. Woodward et al., No. 99-345.
KIMBALL, J. not on panel.